05/08/2017




                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                 April 18, 2017 Session

                                  IN RE ADDISON P.

                Appeal from the Chancery Court for McMinn County
                    No. 2015-CV-38 Jerri Bryant, Chancellor
                     ___________________________________

                            No. E2016-02567-COA-R3-PT
                       ___________________________________


This is the second appeal of this case. In the first appeal, this Court vacated the judgment
and remanded to the trial court only for a determination of whether mother’s failure to
visit the child was willful. On remand, the trial court found that mother’s failure to visit
the child was willful. We affirm the trial court’s conclusion that clear and convincing
evidence established the ground of willful failure to visit by an incarcerated parent. We
also affirm the trial court’s determination that termination is in the child’s best interest.
Consequently, we affirm the termination of Mother’s parental rights.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the court, in which CHARLES D.
SUSANO, and THOMAS R. FRIERSON, II, JJ., joined.

Rachel Fisher, Cleveland, Tennessee, for the appellant, Marquita P.

Matthew C. Rogers, Athens, Tennessee, for the appellee, Randall P., and Jamie P.

                                        OPINION

                                      BACKGROUND

        This is the second appeal of this case arising from a petition for termination of
parental rights. A full recitation of the factual history in this case is set out in this
Court’s opinion in In re Addison P., No. E2015-02102-COA-R3-PT, 2016 WL 3035650
(Tenn. Ct. App. May 20, 2016) (“Addison I”). In the first appeal, this Court vacated the
judgment and remanded to the trial court only for a determination of whether mother’s
failure to visit the child was willful. Upon remand, the proof was neither reopened nor
were there any requests for additional hearings. As a result, the facts are the same, and we
restate the relevant facts here:

              The child was born in February 2013, to married parents Marquita P.
        (“Mother”) and Randall P. (“Father”).1 Parents soon divorced and Father
        married Jamie P. (“Step-mother,” and together with Father, “Petitioners”).
        On September 30, 2014, Petitioners filed a petition . . . to terminate
        Mother’s parental rights . . . .

                                               * * *

        Mother . . . filed a motion for supervised visitation on March 30, 2015. In
        her motion, Mother admitted that pursuant to the parties’ divorce decree,
        she was required to pass a “(90) day extended opiates hair follicle drug
        screen” before she could have supervised visitation with the child. Mother
        alleged that she had provided a copy of her clean drug screen to Father and
        his counsel on January 23, 2015. Mother further admitted that she was
        served with the termination petition on September 30, 2014, while Mother
        was incarcerated due to a probation violation “resulting from a relapse.”
        Mother alleged that she “did not have sufficient time to provide a clean
        drug screen from her relapse . . . before Father filed to terminate her
        parental rights.” Mother attached her negative drug screen as an exhibit to
        her motion. Finally, Mother indicated that she intended to take a second
        drug screen on February 15, 2015, despite the fact that her visitation motion
        was filed over one month after this date. Mother did not include any
        documents concerning the alleged second drug screening.


                                               * * *

        [The McMinn County Chancery Court (“the trial court”)] continued
        Mother’s motion for supervised visitation. At a hearing on May 7, 2015,
        however, Mother withdrew her visitation motion. The trial court entered an
        order on June 2, 2015, allowing Mother to have two phone calls per week
        with the child.

               The trial occurred on August 10 and 26, 2015. Much of the
        testimony at trial concerned Mother’s drug use and criminal activity.
        According to Father, he initiated the parties’ divorce shortly after the
        child’s birth when he learned that Mother abused drugs during her

        1
         In cases involving termination of parental rights, it is the policy of this Court to remove the
names of minor children and other parties in order to protect their identities.
                                                 -2-
pregnancy. Fortunately, the child tested negative for drug dependency after
her birth. On February 14, 2013, Father obtained an ex parte order from the
trial court presiding over the parties’ divorce (“divorce court”) naming him
temporary custodian of the child and limiting Mother to only supervised
visitation. Initially, Father was required to supervise the visits. On April 9,
2013, the divorce court entered an order finding that Mother has a
“substantial problem with substance abuse,” but noted that her enrollment
in a drug treatment program was “a step in the right direction.” Because
Mother admitted she would fail, the trial court did not require Mother to
submit to a hair follicle drug screen. However, the divorce court ruled that
Mother was only entitled to supervised visitation by Father or another
agreed upon individual unless and until Mother “show[ed] proof that she is
clear for 45 days . . . with proof of two separate drug screens paid for at
[Mother’s] expense, then [Mother’s] father can be the supervisor for her co-
parenting time.” If, however, Mother “fail[ed] three drug screens at any
time, then her co-parenting time will be automatically suspended.” Mother
was also allowed to attend all of the child’s doctor’s appointments. The
parties eventually agreed to allow Tim Hyde, the executive director of
Family Court Services, to supervise Mother’s visitation.

       The divorce court ultimately entered a final decree of divorce on
October 16, 2013. The divorce court found that Mother had not provided
any negative drug screens to the court or Father. Indeed, Mother admitted
that she made no effort to comply with the trial court’s previous orders
concerning drug screenings, even refusing to participate in a drug screening
set up and paid for by Father. Accordingly, the divorce court ruled that
Mother “could take a ninety day extended opiates hair follicle drug screen
and then her father could be the supervisor as long as the same was clean
for all substances.” Further, once Mother passes “two (2) consecutive
extended opiate hair follicle drug screens, at least one hundred and eighty
(180) days apart, then she shall be allowed to exercise her co-parenting time
unsupervised.” The divorce court ruled that Mother will be solely
responsible for obtaining testing and providing information to Father and
his counsel. In the meantime, Mother was permitted supervised visitation
“as the parties have grown accustomed to.”

        On October 15, 2013, one day before the entry of the final divorce
decree, however, Mother was arrested for stealing drugs from Father’s
police car, when he worked in the canine drug unit. As a result of this
arrest, Family Court Services terminated Mother’s supervised visitation.
Mother testified at trial that although she called around town to find another
service to supervise visitation, none were available in the immediate area.
Because Father would not agree to any other supervisor, Mother’s visitation
                                      -3-
with the child stopped and never resumed. Mother eventually posted a
$50,000.00 bond on the theft charge, but testified that she received the
funds to do so from family members.

        On April 7, 2014, Mother pleaded guilty to theft between $500.00
and $1,000.00 and was sentenced to two years supervised probation. On
July 11, 2014, however, Mother tested positive for amphetamines/
methamphetamines in violation of her probation and was, therefore,
arrested. Mother remained incarcerated when Father and Step-mother filed
their termination petition and Mother was served with the petition while in
jail. Mother’s probation was subsequently revoked by order of October 3,
2014. Because Mother was only sentenced to time served, she was released
from jail on October 3, 2014, with the remainder of her sentence to be
served again on probation.

        Mother admitted at trial, that prior to her incarceration in July 2014,
she could not have passed two consecutive 90 day extended hair follicle
drug screenings. Indeed, Mother testified that she has been diagnosed as an
addict. Mother contended, however, that she would have been able to pass
one 90 day drug screening in February 2014. Mother also testified that she
has been free of drugs since her July 2014 incarceration. The record on
appeal contains three negative drug screenings provided by Mother: (1) a
November 8, 2014 hair follicle screening; (2) a February 24, 2015
expanded hair follicle screening; and (3) a May 27, 2015 expanded hair
follicle drug screening, all of which indicated that that Mother was negative
for all illegal substances tested.

        Mother testified at trial that Mr. Hyde informed her that she would
have to return to the divorce court before he would allow her to resume
visitation under his supervision. Mother never returned to court seeking
visitation, conceding that the reason she never petitioned the court for
visitation after it was terminated by Family Court Services was that she
could not pass a hair follicle screening. Indeed, Mother admitted that she
never even attempted to take a drug screening during this time or when she
was purportedly clean from drugs.

        Mother testified that she made at least one attempt to regain
visitation prior to the filing of the termination petition. According to
Mother, she called Father in February 2014 to request visitation with the
child. Mother offered that her own father could supervise the visitation.
According to Mother, Father replied that he would only allow visitation as
had previously been agreed, under the supervision of Family Court
Services. Other than another phone call in June 2014, Mother made no
                                   -4-
other effort to reinstate visitation until her March 2015 motion, which was
eventually withdrawn. After the trial court allowed Mother to make phone
calls to the child, Mother admitted that she only made one phone call in
May 2015. Mother testified that it was difficult to speak with the child, who
is largely pre-verbal, and that Father did not properly facilitate the phone
call.

        Mother’s current counselor, Aaron Brown, a licensed clinical social
worker with Hiwassee Mental Health Center, testified about Mother’s
recent treatment and progress. According to Mr. Brown, Mother has passed
all administered hair follicle and urine drug screens since she entered
treatment and for several months before. Mr. Brown further testified that
Mother has implemented strategies to prevent drug abuse relapse, including
continued treatment and removal from unhealthy relationships. Mr. Brown
testified that because Mother believed that her drug use was tied to over-
work at her factory job, after her June/July 2014 relapse, Mother decided
not to return to work. According to Mr. Brown, he and Mother decided that
it would be better for Mother not to be employed because Mother earning
income could lead to her buying drugs. Mr. Brown testified, however, that
Mother had recently decided to work part-time in a retail setting. Mr.
Brown admitted on cross-examination, however, that he does not
administer drug screens to Mother and the only evidence he has of her
allegedly clean drug screens since July 2014 is Mother’s statements. Mr.
Brown testified that he should have been informed by Mother’s probation
officer if she had failed any drug screens.

        Mother’s current probation officer, Jim Creech, also testified. Mr.
Creech testified that in his time with Mother since October 2014, he has
administered two urinalysis drug screens to Mother, both of which showed
no drug use in the prior four days. Mr. Creech testified that he had not
administered any hair follicle drug screenings to Mother. Mr. Creech also
testified that there was a period in February and March 2015 in which
Mother failed to meet with him and did not attend drug counseling. Mother
informed Mr. Creech that she did not like to meet at the county courthouse
because Father and Stepmother both worked there and that she could not
attend drug counseling due to insurance issues. After the meetings were
moved to another location, Mother attended all required meetings. Mr.
Creech testified that Mother is behind in paying the court costs and fees
required by her probation, but that it was difficult to discern whether these
issues would lead to a future violation of probation.

      Mother’s current husband also testified. Mother and Husband
married in 2014. Husband admitted that he was convicted in 2008 of
                               -5-
conspiracy to distribute and possess 500 grams or more of
methamphetamines. Husband was sentenced to nine years in federal prison,
with part to be served in rehabilitation and on probation. The sentence was
later reduced to 87 months (a little over seven years). At the time of trial,
Husband was serving his sentence on probation, but testified without
dispute that his probation may terminate early. Husband admitted his
involvement in the crime and that he had used methamphetamines.
Husband testified, however, that he had never used methamphetamines
with Mother and that he is regularly drug screened due to his probation.

       Husband further testified that Mother is capable of working.
According to Mother, however, she has been unable to find work due to her
felony record. Documents included in the record show that Mother joined a
staffing agency in an effort to find work. Mother testified that all of her
expenses are paid by Husband, who has gainful employment, or other
family members. In addition, Mother testified that her car is owned by
Husband and that Husband and her father paid for her various attorneys in
her criminal and unrelated family law case. Mother also testified that she
declined to apply for any government assistance because all of her needs
were being met by others, including hair appointments and cigarettes.

        Father testified that Mother has had no visitation with this child
since October 2013 when visitation was terminated by Family Court
Services. Father admitted that Mother texted him to ask for visitation in
February and May 2014, but that he indicated that he would only allow
supervised visitation at the visitation center because of the divorce court
order. Father testified that throughout their estrangement, Mother had never
offered any support or gifts for the child, which Mother denied. Father
admitted that during the parties’ divorce, he asked Mother not to text him
anymore because of threatening messages that she was sending. Father
even went so far as to file a police report regarding the threats. Father
testified, however, that Mother continued to text him and that he continued
to see her at the supervised visitations until those eventually terminated.

       Father and Step-mother both testified as to their stable home life and
the care they provide the child. Step-mother testified that she has a loving
and close bond with the child and that the child knows her as her mother.
Step-mother also testified that the child has a close bond with Step-
mother’s extended family.

        At the conclusion of trial, the trial court took the matter under
advisement and issued a written order on September 29, 2015. In its order,
the trial court . . . concluded that “there is clear and convincing evidence of
                                       -6-
      grounds to terminate Mother’s parental rights” for willful failure to visit . . .
      . The trial court further ruled that termination was in the child’s best
      interest. Thereafter, Mother filed a timely notice of appeal to this Court.

Addison I, 2016 WL 3035650, at *1–5.

        Upon remand, the trial court’s order first conceded that Family Court Services’
policy of refusing to supervise Mother’s visits with the child due to Mother’s arrest for
theft, by itself, would have rendered Mother’s failure to visit not willful. However, the
trial court found the following:

             Mother’s continued use of drugs that resulted in her arrest was
      willful. Her failure to request court assistance in her co-parenting was
      willful. Mother’s failure to request co-parenting time between the time her
      criminal case resolved in April 2014 and her incarceration in July 2014 was
      willful. Based on the above and as directed by the Court of Appeals, this
      court makes a specific finding that Mother’s conduct was willful.

Based on the combined orders, Mother’s parental rights were effectively terminated.
Mother appeals.

                                          ISSUES

      Mother raises the following issues for our review, which we have slightly restated:

      I. Was the trial court in error when it found a ground to terminate Mother’s
      parental rights for willful failure to visit the child?
      II. Did the trial court err in determining that termination of parental rights
      was in the best interest of the child?

                                 STANDARD OF REVIEW

      As explained by the Tennessee Supreme Court:

             A parent’s right to the care and custody of her child is among the
      oldest of the judicially recognized fundamental liberty interests protected
      by the Due Process Clauses of the federal and state constitutions. Troxel v.
      Granville, 530 U.S. 57, 65 (2000); Stanley v. Illinois, 405 U.S. 645, 651
      (1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re
      Adoption of Female child, 896 S.W.2d 546, 547–48 (Tenn. 1995); Hawk v.
      Hawk, 855 S.W.2d 573, 578–79 (Tenn. 1993). But parental rights, although
      fundamental and constitutionally protected, are not absolute. In re Angela
      E., 303 S.W.3d at 250. “‘[T]he [S]tate as parens patriae has a special duty
                                          -7-
       to protect minors . . . .’ Tennessee law, thus, upholds the [S]tate’s authority
       as parens patriae when interference with parenting is necessary to prevent
       serious harm to a child.” Hawk, 855 S.W.2d at 580 (quoting In re
       Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct. App. 1983)); see also Santosky
       v. Kramer, 455 U.S. 745, 747 (1982); In re Angela E., 303 S.W.3d at 250.

In re Carrington H., 483 S.W.3d 507, 522–23 (Tenn. 2016) (footnote omitted).

       Our termination statutes identify “those situations in which the state’s interest in
the welfare of a child justifies interference with a parent’s constitutional rights by setting
forth grounds on which termination proceedings can be brought.” In re Jacobe M.J., 434
S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting In re W.B., Nos. M2004-00999-COA-
R3-PT, M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29,
2005)). A person seeking to terminate parental rights must prove both the existence of
one of the statutory grounds for termination and that termination is in the child’s best
interest. Tenn. Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn.
2003); In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002).

       Because of the fundamental nature of the parent’s rights and the grave
consequences of the termination of those rights, courts must require a higher standard of
proof in deciding termination cases. Santosky, 455 U.S. at 769. Consequently, both the
grounds for termination and the best interest inquiry must be established by clear and
convincing evidence. Tenn. Code Ann. § 36-3-113(c)(1); In re Valentine, 79 S.W.3d at
546. Clear and convincing evidence “establishes that the truth of the facts asserted is
highly probable . . . and eliminates any serious or substantial doubt about the correctness
of the conclusions drawn from the evidence.” In re M.J.B., 140 S.W.3d 643, 653 (Tenn.
Ct. App. 2004). Such evidence “produces in a fact-finder’s mind a firm belief or
conviction regarding the truth of the facts sought to be established.” Id. at 653.

       As opined by the Tennessee Supreme Court:

       The trial court’s ruling that the evidence sufficiently supports termination
       of parental rights is a conclusion of law, which appellate courts review de
       novo with no presumption of correctness. In re M.L.P., 281 S.W.3d [387,]
       393 [(Tenn. Ct. App. 2009)] (quoting In re Adoption of A.M.H., 215
       S.W.3d [793], 810 [(Tenn. 2007)]). Additionally, all other questions of law
       in parental termination appeals, as in other appeals, are reviewed de novo
       with no presumption of correctness. In re Angela E., 303 S.W.3d at 246.

Carrington H., 2016 WL 819593, at *12.

      When the resolution of an issue in a case depends upon the truthfulness of
witnesses, the trial judge, who has had the opportunity to observe the witnesses and their
                                           -8-
manner and demeanor while testifying, is in a far better position than this Court to decide
those issues. See McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995);
Whitaker v. Whitaker, 957 S.W.2d 834, 837 (Tenn. Ct. App. 1997). The weight, faith,
and credit to be given to any witness’s testimony lies in the first instance with the trier of
fact, and the credibility accorded will be given great weight by the appellate court.
Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997).

                                       DISCUSSION
                                  Willful Failure to Visit

       Pursuant to Tennessee Code Annotated section 36-1-113(g)(1), “[a]bandonment
by the parent or guardian” constitutes a ground for termination of a parent’s parental
rights. Tennessee Code Annotated section 36-1-102, in turn, provides several definitions
for abandonment. In this case, the only issue that the trial court must consider upon
remand was whether a ground for termination exists against Mother for willful failure to
visit under Tennessee Code Annotated section 36-1-102(1)(A)(iv). Section 36-1-
102(1)(A)(iv) provides:

       (iv) A parent or guardian is incarcerated at the time of the institution of an
       action or proceeding to declare a child to be an abandoned child, or the
       parent or guardian has been incarcerated during all or part of the four (4)
       months immediately preceding the institution of such action or proceeding,
       and either has willfully failed to visit or has willfully failed to support or
       has willfully failed to make reasonable payments toward the support of the
       child for four (4) consecutive months immediately preceding such parent’s
       or guardian’s incarceration, or the parent or guardian has engaged in
       conduct prior to incarceration that exhibits a wanton disregard for the
       welfare of the child[.]

Tenn. Code Ann. § 36-1-102(1)(A)(iv).

       This Court has previously determined that: (1) Mother was incarcerated at the time
of the filing of the petition; and (2) Mother had no visitation with the child in the four
consecutive months prior to her incarceration, March 11, 2014, through July 10, 2014.
The only issue this Court must therefore address is whether the trial court correctly found
that Mother’s failure to visit was willful and whether the ground of willful failure to visit
was proven by clear and convincing evidence.

       Mother argues, however, that her failure to visit was not willful because her efforts
were frustrated by Father. In order for a court to terminate a parent’s parental rights on
the ground of abandonment by willful failure to visit, the parent’s failure to visit must be
willful. In In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005), this Court discussed
willfulness in the context of termination of parental rights cases:
                                            -9-
             The concept of “willfulness” is at the core of the statutory definition
      of abandonment. A parent cannot be found to have abandoned a child under
      Tenn. Code Ann. § 36-1-102(1)(A)(i[v] ) unless the parent has either
      “willfully” failed to visit or “willfully” failed to support the child for a
      period of four consecutive months. . . .

      . . . Willful conduct consists of acts or failures to act that are intentional or
      voluntary rather than accidental or inadvertent. In re Mazzeo, 131 F.3d
      295, 299 (2d Cir.1997); United States v. Phillips, 19 F.3d 1565, 1576 (11th
      Cir.1994); In re Adoption of Earhart, 117 Ohio App. 73, 190 N.E.2d 468,
      470 (1961); Meyer v. Skyline Mobile Homes, 99 Idaho 754, 589 P.2d 89,
      97 (1979). Conduct is “willful” if it is the product of free will rather than
      coercion. Thus, a person acts “willfully” if he or she is a free agent, knows
      what he or she is doing, and intends to do what he or she is doing.

             Failure to visit or support a child is “willful” when a person is aware
      of his or her duty to visit or support, has the capacity to do so, makes no
      attempt to do so, and has no justifiable excuse for not doing so. In re
      M.J.B., 140 S.W.3d at 654;. . . . Failure to visit or to support is not excused
      by another person’s conduct unless the conduct actually prevents the person
      with the obligation from performing his or her duty, In re Adoption of
      Lybrand, 329 Ark. 163, 946 S.W.2d 946, 950 (1997), or amounts to a
      significant restraint of or interference with the parent’s efforts to support or
      develop a relationship with the child, In re Serre, 77 Ohio Misc. 2d 29, 665
      N.E.2d 1185, 1189 (1996); Panter v. Ash, 177 Or. App. 589, 33 P.3d 1028,
      1031 (2001). . . .

              The willfulness of particular conduct depends upon the actor’s
      intent. Intent is seldom capable of direct proof, and triers-of-fact lack the
      ability to peer into a person’s mind to assess intentions or motivations. In
      re Adoption of S.M.F., No. M2004-00876-COA-R9-PT, 2004 WL
      2804892, at *8 (Tenn. Ct. App. Dec. 6, 2004) (No Tenn. R. App. P. 11
      application filed). Accordingly, triers-of-fact must infer intent from the
      circumstantial evidence, including a person’s actions or conduct. See
      Johnson City v. Wolfe, 103 Tenn. 277, 282, 52 S.W. 991, 992 ([Tenn.]
      1899); Absar v. Jones, 833 S.W.2d 86, 89–90 (Tenn. Ct. App. 1992); State
      v. Washington, 658 S.W.2d 144, 146 (Tenn. Crim. App. 1983); see also In
      re K.L.C., 9 S.W.3d 768, 773 (Mo. Ct. App. 2000).

Audrey, 182 S.W.3d at 863–64. “Whether a parent failed to visit or support a child is a
question of fact. Whether a parent’s failure to visit or support constitutes willful
abandonment, however, is a question of law.” In re Adoption of Angela E., 402 S.W.3d
                                        - 10 -
at 640 (citing In re Adoption of A.M.H., 215 S.W.3d at 810). As previously discussed,
this Court reviews questions of law de novo with no presumption of correctness. Id.

        The trial court found that Mother was aware since before October 2013 of her
need to pass drug tests and get treatment in order to have unsupervised co-parenting time
with the child. Although the trial court was “troubled” by Family Court Services’
discontinuation of the supervised visitation without court approval, the trial court found
that Mother did not return to court to request a change of supervisors because she knew
she was unable to pass the requisite drug screens. In addition, the trial court found that
Mother had been given many opportunities to rehabilitate herself but “did not manifest an
ability and willingness to assume physical and legal custody of the child.” Specifically,
the trial court found that Mother did not visit the child, and, upon remand, found that
Mother’s failure to do so was willful. As a result, the trial court found that there was
clear and convincing evidence to terminate Mother’s parental rights on the ground of
willful failure to visit by an incarcerated parent.

        While Mother undisputedly had no visitation with the child in the relevant time
period, it is also undisputed that Mother texted Father seeking visitation with the child in
February 2014 and June 2014. The February 2014 text, however, did not occur within
the relevant four-month period. Thus, it appears from the record that Mother attempted
to set up visitation with the child only a single time in the relevant four-month period. In
her brief, Mother asserts that Father’s actions and her own indigence prevented her from
having visitation with the child. A parent who attempts to visit and maintains a
relationship with the child, but is “thwarted by the acts of others and circumstances
beyond [her] control,” cannot be found to have willfully abandoned the child. In re
Adoption of A.M.H., 215 S.W.3d 793, 810 (Tenn. 2007). Nevertheless, “[a] parent’s
failure to visit may be excused by the acts of another only if those acts actually prevent
the parent from visiting the child or constitute a significant restraint or interference with
the parent’s attempts to visit the child.” In re M.L.P., 281 S.W.3d at 393 (citing In re
Audrey S., 182 S.W.3d at 864); see also In re F.R.R., III, 193 S.W.3d 528, 530 (Tenn.
2006). “Conduct that amounts to a significant restraint of or interference with a parent’s
efforts to support or develop a relationship with a child includes . . . blocking access to
the child[,] . . . keeping the child’s whereabouts unknown[,] . . . or . . . vigorously
resisting a parent’s efforts to visit the child.” In re Audrey S., 182 S.W.3d at 864 n.34.

        The record does not support Mother’s contention. First, we note that it is
undisputed that Father never refused visitation prior to Mother’s theft charge in October
2013. Indeed, Father himself supervised visitation for a period of time before the parties
initiated supervised visitation at the Family Court Services pursuant to the divorce
decree. Mother’s visitation was suspended by Family Court Services— not by Father—
because of Mother’s own poor decision to steal drugs from Father’s car, which violated
the Family Court Services’ policy. As a result, Family Court Services required that
Mother return to court if she wanted to resume visitation with the child. We note that
                                          - 11 -
Mother had several avenues of relief to resume visitation with the child. Specifically,
based on her testimony, Mother was aware of the following: (1) that her father could
supervise the visits if she were drug-free for forty-five days with two separate hair follicle
drug screens; (2) that she could receive unsupervised visitation if she passed two
consecutive hair follicle drug screens at least one hundred and eighty days apart; and (3)
that she could resume supervised visitation at Family Court Services if she returned to the
divorce court. This Court has repeatedly held that “[a] parent’s choice to continue to use
drugs when the parent is prohibited from visiting a child until passage of a drug test
constitutes a willful failure to visit the child.” In re Morgan S., No. E2009-00318-COA-
R3-PT, 2010 WL 520972, at *9 (Tenn. Ct. App. Feb. 12, 2010); see also In re Jaylah W.,
486 S.W.3d 537, 551–52 (Tenn. Ct. App. 2015), perm. app. denied (Feb. 1, 2016) (“It is
well-settled that a trial court’s order requiring that a parent complete some task or meet a
condition before resuming visitation does not preclude a finding a willfulness.”); In re
Bonnie L., No. M2014-01576-COA-R3-PT, 2015 WL 3661868, at *8 (Tenn. Ct. App.
June 12, 2015) (concluding that father’s failure to visit was willful because he was aware
of the opportunity to visit the children by merely submitting to and passing drug screens
but that father “failed drug tests, refused to take tests, or made himself unavailable for
such testing”); In re Roger T., No. W2014-02184-COA-R3PT, 2015 WL 1897696, at *6
(Tenn. Ct. App. Apr. 27, 2015) (rejecting mother’s argument that her failure to visit was
not willful because the trial court suspended her visitation and noting that the suspension
was “the direct result of her failure to produce negative drug screens”); In re Kiara C.,
No. E2013-02066-COA-R3-PT, 2014 WL 2993845, at *6 (Tenn. Ct. App. June 30, 2014)
(“[W]hen a parent’s visitation has been suspended by the trial court and the parent has the
ability to demonstrate a change in situation or behavior that would warrant reinstating
visitation but fails to do so, that parent can be found to have willfully failed to visit.”); In
re Elijah B., No. E2010-00387-COA-R3-PT, 2010 WL 5549229, at *8 (Tenn. Ct. App.
Dec. 29, 2010) (rejecting father’s argument that the existence of a no-contact order
prevents a finding of willfulness for failure to visit because the proof indicated that father
was aware that he would be permitted visitation if he passed a drug test); State Dept. of
Children’s Servs. v. J.A.H., 2005 WL 3543419, at *6 (Tenn. Ct. App. Dec. 28, 2005)
(opining that a parent’s decision to refuse to cooperate with certain conditions related to
the resumption of visitation constitutes a “willful choice”).

       In this case, Mother conceded that she never returned to court because she knew
that she could not pass a hair follicle drug screening. Indeed, during the relevant four-
month period, Mother admitted that she relapsed and violated her probation. Based on
our review, although Mother alleged that she could have passed one hair follicle drug
screen in February 2014, Mother never provided such proof. Furthermore, we emphasize
that Mother made only a single attempt during the relevant four-month period to reach
out to Father concerning visitation with the child. Even this effort, however, was lacking,
as Mother made no effort to provide Father proof to support her claim that she was no
longer using illegal drugs. Her lack of effort to meet the conditions which would have

                                             - 12 -
allowed her to resume visitation and her single communication attempt cannot reasonably
be attributed to Father’s actions.

        Furthermore, we are not persuaded that Mother’s indigence prevented her from
satisfying the conditions that would allow her to resume visitation. In the first place,
Mother’s own conduct led to the suspension of the visitation that had been established at
Family Court Services. In addition, Mother admitted that she did not apply for
governmental assistance because all of her needs were being met, which included
expenses for hair appointments and cigarettes. Apparently, expenses related to resuming
a relationship with her child were not considered necessary by Mother. We note that
Mother’s family also helped pay a substantial $50,000.00 bond on Mother’s theft charge
and retain the various attorneys in connection with Mother’s litigation in criminal and
circuit courts. The record further indicates that the main reason Mother did not attempt to
satisfy the conditions to regain visitation was because she could not pass the required
drug screens, not because she could not acquire the funds from family or otherwise for
those tests. As such, it appears from the record that, even had Mother obtained sufficient
funds to pay for drug screenings, she would not have undertaken the screenings because
she could not have passed. Her failure to obtain drug screenings is therefore not
reasonably attributable to indigence. Based on all of these circumstances, we hold that
clear and convincing evidence exists to terminate Mother’s parental rights on the ground
of willful failure to visit the child.

                                 Best Interest of the Child

        When at least one ground for termination of parental rights has been established,
the petitioner must then prove by clear and convincing evidence that termination of the
parent’s rights is in the child’s best interest. White v. Moody, 171 S.W.3d 187, 192
(Tenn. Ct. App. 1994). When a parent has been found to be unfit (upon establishment of
ground(s) for termination of parental rights), the interests of parent and child diverge. In
re Audrey S., 182 S.W.3d at 877. The focus shifts to the child’s best interest. Id.
Because not all parental conduct is irredeemable, Tennessee’s termination of parental
rights statutes recognize the possibility that terminating an unfit parent’s parental rights is
not always in the child’s best interest. Id. However, when the interests of the parent and
the child conflict, courts are to resolve the conflict in favor of the rights and best interest
of the child. Tenn. Code Ann. § 36-1-101(d). Further, “[t]he child’s best interest must be
viewed from the child’s, rather than the parent’s, perspective.” Moody, 171 S.W.3d at
194.

       The Tennessee Legislature has codified certain factors that courts should consider
in ascertaining the best interest of the child in a termination of parental rights case. These
factors include, but are not limited to, the following:


                                            - 13 -
      (1) Whether the parent or guardian has made such an adjustment of
      circumstance, conduct, or conditions as to make it safe and in the child’s
      best interest to be in the home of the parent or guardian;
      (2) Whether the parent or guardian has failed to affect a lasting adjustment
      after reasonable efforts by available social services agencies for such
      duration of time that lasting adjustment does not reasonably appear
      possible;
      (3) Whether the parent or guardian has maintained regular visitation or
      other contact with the child;
      (4) Whether a meaningful relationship has otherwise been established
      between the parent or guardian and the child;
      (5) The effect a change of caretakers and physical environment is likely to
      have on the child’s emotional, psychological and medical condition;
      (6) Whether the parent or guardian, or other person residing with the parent
      or guardian, has shown brutality, physical, sexual, emotional or
      psychological abuse, or neglect toward the child, or another child or adult
      in the family or household;
      (7) Whether the physical environment of the parent’s or guardian’s home is
      healthy and safe, whether there is criminal activity in the home, or whether
      there is such use of alcohol or controlled substances as may render the
      parent or guardian consistently unable to care for the child in a safe and
      stable manner;
      (8) Whether the parent’s or guardian’s mental and/or emotional status
      would be detrimental to the child or prevent the parent or guardian from
      effectively providing safe and stable care and supervision for the child; or
      (9) Whether the parent or guardian has paid child support consistent with
      the child support guidelines promulgated by the department pursuant to §
      36-5-101.

Tenn. Code Ann. § 36-1-113(i). This Court has noted that, “this list [of factors] is not
exhaustive, and the statute does not require a trial court to find the existence of each
enumerated factor before it may conclude that terminating a parent’s rights is in the best
interest of a child.” In re M. A. R., 183 S.W.3d 652, 667 (Tenn. Ct. App. 2005).
Depending on the circumstances of an individual case, the consideration of a single factor
or other facts outside the enumerated, statutory factors may dictate the outcome of the
best interest analysis. In re Audrey S., 182 S.W.3d at 877. As explained by this Court:

      Ascertaining a child’s best interests does not call for a rote examination of
      each of Tenn. Code Ann. § 36-1-113(i)’s nine factors and then a
      determination of whether the sum of the factors tips in favor of or against
      the parent. The relevancy and weight to be given each factor depends on the
      unique facts of each case. Thus, depending upon the circumstances of a

                                          - 14 -
       particular child and a particular parent, the consideration of one factor may
       very well dictate the outcome of the analysis.

In re Audrey S., 182 S .W.3d at 878 (citing White v. Moody, 171 S.W.3d at 194).

        Here, the trial court found that it was in the best interest of the child to terminate
Mother’s parental rights and for the child to be adopted. In addition, the trial court found
that the child is in a stable home with two parents who want to care for her. Finally, the
trial court found that Petitioners are good parents who have taken care of the child since
she was born.

        Mother argues, however, that clear and convincing evidence does not show that
termination is in the child’s best interest. Respectfully, we cannot agree. Based upon the
foregoing discussion, it is clear that Mother has struggled to make an adjustment of
circumstances, conduct, or conditions so as to make it safe and in the child’s best interest
to be in her care. See Tenn. Code Ann. § 36-1-113(i)(1). Here, while Mother has made
some effort to remain drug-free in the year leading up to trial, her efforts are generally
“too little, too late.” See In re K.M.K., No. E2014-00471-COA-R3-PT, 2015 WL
866730, at *6 (Tenn. Ct. App. Feb. 27, 2015) (holding that father’s efforts after the
termination petition was filed were “too little, too late”); In re A.W., 114 S.W.3d 541,
546 (Tenn. Ct. App. 2003) (holding that mother’s improvement only a few months prior
to trial was “[t]oo little, too late”). Indeed, the record shows that Mother provided three
negative drug screens only after the termination petition was filed. With Mother’s
history of relapsing, her drug-free status of less than a year at the time of trial provides
little assurance that she would be able to maintain her current sobriety long-term,
especially given the fact that Mother has remarried an individual who is currently serving
a federal sentence for conspiracy to distribute and possess methamphetamines. See Tenn.
Code Ann. § 36-1-113(i)(7).

       Mother also argues in her brief that, because of the unique “bi-racial connection”
that she shares with the child, Mother would be in the best position to provide “support
for any hardships that [the child] might have growing up bi-racial.” Despite this
argument, Mother failed to provide any proof other than her own unsubstantiated
testimony at trial to support her contention that harm would come to the child if the child
were raised in a mainly Caucasian household. To the contrary, we note that the evidence
in the record supports a finding that no meaningful relationship exists between Mother
and the child despite their shared heritage. See Tenn. Code Ann. § 36-1-113(i)(4). Here,
Father has had custody of the child ever since she was born, and Mother’s visitation with
the child ended in October 2013, when the child was approximately eight months old.
When Mother was arrested in July 2014, Mother had not visited with the child for over
half of the child’s life. See Tenn. Code Ann. § 36-1-113(i)(3). Although Mother was
eventually allowed to resume contact with the child by telephone twice per week
pursuant to a June 2015 order, Mother admitted that she only called once because the
                                           - 15 -
child was unable to carry on a conversation due to her young age. According to Step-
mother, however, the child knows her as her mother and the child has a close bond with
Step-mother and Step-mother’s extended family. Given that the child is bonded to
Petitioners and appears to have all of her needs met, it appears that a change of caretakers
would likely have a detrimental effect on the child. See Tenn. Code Ann. § 36-1-
113(i)(5). Accordingly, we hold that termination of Mother’s parental rights is in the
child’s best interest.

                                      CONCLUSION

       The judgment of the McMinn County Chancery Court is affirmed. The
termination of Mother’s parental rights is affirmed. This cause is remanded to the trial
court for further proceedings as may be necessary and are consistent with this Opinion.
Costs of this appeal are taxed to Appellant, Marquita P., for which execution may issue if
necessary.


                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                           - 16 -